      Case 4:20-cv-05640-YGR Document 91 Filed 09/24/20 Page 1 of 10



 1   THEODORE J. BOUTROUS JR. (SBN            PAUL R. RIEHLE (SBN 115199)
     132099)                                  paul.riehle@faegredrinker.com
 2   tboutrous@gibsondunn.com                 FAEGRE DRINKER BIDDLE &
     RICHARD J. DOREN (SBN 124666)            REATH LLP
 3   rdoren@gibsondunn.com                    Four Embarcadero Center
     DANIEL G. SWANSON (SBN 116556)           San Francisco, CA 94111
 4   dswanson@gibsondunn.com                  Telephone: (415) 591-7500
     JAY P. SRINIVASAN (SBN 181471)           Facsimile: (415) 591-7510
 5   jsrinivasan@gibsondunn.com
     GIBSON, DUNN & CRUTCHER LLP              CHRISTINE A. VARNEY (pro hac vice)
 6   333 South Grand Avenue                   cvarney@cravath.com
     Los Angeles, CA 90071-3197               KATHERINE B. FORREST (pro hac
 7   Telephone: 213.229.7000                  vice)
     Facsimile: 213.229.7520                  kforrest@cravarth.com
 8                                            GARY A. BORNSTEIN (pro hac vice)
     VERONICA S. LEWIS (pro hac vice)         gbornstein@cravarth.com
 9   vlewis@gibsondunn.com                    YONATAN EVEN (pro hac vice)
     GIBSON, DUNN & CRUTCHER LLP              yeven@cravath.com
10   2100 McKinney Avenue, Suite 1100         LAUREN A. MOSKOWITZ (pro hac
     Dallas, TX 75201                         vice)
11   Telephone: 214.698.3100                  lmoskowitz@cravath.com
     Facsimile: 214.571.2900                  M. BRENT BYARS (pro hac vice)
12                                            mbyars@cravath.com
     CYNTHIA E. RICHMAN (pro hac vice)        CRAVATH, SWAINE & MOORE LLP
13   crichman@gibsondunn.com                  825 Eighth Avenue
     GIBSON, DUNN & CRUTCHER LLP              New York, New York 10019
14   1050 Connecticut Avenue, N.W.            Telephone: (212) 474-1000
     Washington, DC 20036-5306                Facsimile: (212) 474-3700
15   Telephone: 202.955.8500
     Facsimile: 202.467.0539                  Attorneys for Epic Games, Inc.
16
     E. JOSHUA ROSENKRANZ (pro hac
17   vice)
     jrosenkranz@orrick.com
18   ORRICK, HERRINGTON &
     SUTCLIFFE LLP
19   51 West 52nd Street
     New York, NY 10019-6142
20   Telephone: 212.506.5000
     Facsimile: 212.506.5151
21
     WILLIAM F. STUTE (pro hac vice)
22   wstute@orrick.com
     ORRICK, HERRINGTON &
23   SUTCLIFFE LLP
     1152 15th Street, N.W.
24   Washington, DC 20005-1706
     Telephone: 202.339.8400
25   Facsimile: 202.339.8500
26   Attorneys for Defendant Apple Inc.
27

28

                                         JOINT STATEMENT
                                     CASE NO. 4:20-CV-05640-YGR
      Case 4:20-cv-05640-YGR Document 91 Filed 09/24/20 Page 2 of 10



 1

 2

 3

 4

 5

 6

 7

 8

 9                             UNITED STATES DISTRICT COURT

10                         NORTHERN DISTRICT OF CALIFORNIA

11                                   OAKLAND DIVISION

12
     EPIC GAMES, INC.,                              No. 4:20-CV-05640-YGR
13
                Plaintiff and Counter-Defendant,    JOINT STATEMENT
14

15                       vs.

16
     APPLE INC.,
17
           Defendant and Counterclaim Plaintiff.
18

19

20

21

22

23

24

25

26

27

28

                                         JOINT STATEMENT
                                     CASE NO. 4:20-CV-05640-YGR
       Case 4:20-cv-05640-YGR Document 91 Filed 09/24/20 Page 3 of 10



 1            Pursuant to this Court’s Order Setting Compliance Deadline re: Schedule of September 18,

 2   2020 (ECF No. 85, the “Order”), Plaintiff and Counter-Defendant Epic Games, Inc. (“Epic”) and

 3   Defendant and Counterclaim Plaintiff Apple Inc. (“Apple”, and together with Epic, the “Parties”),

 4   by and through their respective counsel, hereby submit this Joint Statement.

 5            Pursuant to the Order, the Parties met and conferred on September 22, 2020, and on

 6   September 23, 2020, concerning the extent of discovery required prior to a trial on the merits and a

 7   schedule. The Parties’ respective positions on a schedule through an initial bench trial are laid out

 8   below.

 9            EVENT               EPIC’S 6-MONTH             APPLE’S 10-                 EPIC’S
                                     TO TRIAL              MONTH TO TRIAL            COMPROMISE 8-
10                                  SCHEDULE                 SCHEDULE 1                MONTH TO
                                                                                         TRIAL
11                                                                                     SCHEDULE
12    Last day to meet and      October 5, 2020                                      October 5, 2020
      confer re: initial
13    disclosures
      Complete initial          October 12, 2020                                     October 12, 2020
14    disclosures or state
      objection
15
      (Substantial or Full)     n/a                        January 8, 2021           January 4, 2021
16    Completion of
      Document/Data
17    Production
      Deadline to File          n/a                        February 1, 2021          n/a
18    Discovery Motions
19    Parties’ Expert           December 7, 2020           n/a                       January 22, 2021
      Disclosures
20    Close of Fact             December 21, 2020          March 1, 2021             February 5, 2021
      Discovery
21
      Opening Expert            January 11, 2021           March 1, 2021             February 19, 2021
22    Reports
      Rebuttal Expert           February 1, 2021           April 15, 2021            March 19, 2021
23    Reports
24    Expert Discovery          February 16, 2021          May 14, 2021              April 2, 2021
      Cutoff
25
      Dispositive Motions       n/a                        May 28, 2021              March 8, 2021
26

27      1
              Where Apple has not included an explicit date for an event in Epic’s schedule, Apple
              proposes use of the default deadlines set forth in the Federal Rules of Civil Procedure, the
28            local rules, and Judge Gonzalez Rogers’ Standing Orders.
                                                JOINT STATEMENT
                                            CASE NO. 4:20-CV-05640-YGR
       Case 4:20-cv-05640-YGR Document 91 Filed 09/24/20 Page 4 of 10



 1           EVENT              EPIC’S 6-MONTH                APPLE’S 10-               EPIC’S
                                   TO TRIAL                 MONTH TO TRIAL          COMPROMISE 8-
 2                                SCHEDULE                    SCHEDULE 1              MONTH TO
                                                                                        TRIAL
 3                                                                                    SCHEDULE
 4    Dispositive Motion       n/a                          June 14, 2021          March 22, 2021
      Opposition Brief
 5    Dispositive Motion       n/a                          June 21, 2021          March 29, 2021
      Reply Brief
 6
      Motions in limine and    February 19, 2021            n/a                    April 9, 2021
 7    Trial Exhibits
      Exchanged
 8    Pretrial Meet and        February 26, 2021            n/a                    April 16, 2021
      Confer
 9
      Court-mandated           n/a                          June 25, 2021          April 23, 2021
10    Compliance Hearing
      Joint Pretrial        March 5, 2021                   July 2, 2021           April 23, 2021
11    Conference
      Statement, Motions in
12    limine, and Proposed
      Findings of Fact and
13    Conclusions of Law
14    Oppositions to           March 10, 2021               n/a                    April 28, 2021
      Motions in limine
15    Motions in limine        March 12, 2021               n/a                    April 30, 2021
      Binder and Joint Trial
16    Readiness Binder
17    Pretrial Conference      March 19, 2021               July 16, 2021          May 7, 2021
      and Hearing on
18    Dispositive Motions
19    Final Set of Exhibits    March 26, 2021               n/a                    May 21, 2021
      Trial Start              March 29 to                  August 2, 2021         May 24, 2021
20                             April 1, 2021;
                               April 5 to
21                             April 8, 2021
22
            Epic’s Position:
23
            Apple has informed Epic that, in the related Cameron and Pepper actions, Apple has
24
     produced approximately three million documents from the files of 15 custodians. Despite Epic’s
25
     repeated requests to Apple on August 29, 2020 and September 17, 2020 (among other dates),
26
     however, neither Apple nor Lead Plaintiffs in the related cases have disclosed to Epic the list of
27
     custodians from whose files documents were produced, the document requests pursuant to which
28
                                                      -2-
                                              JOINT STATEMENT
                                          CASE NO. 4:20-CV-05640-YGR
       Case 4:20-cv-05640-YGR Document 91 Filed 09/24/20 Page 5 of 10



 1   Apple’s documents were produced, or other information about the scope of Apple’s document

 2   production. In this case, Apple has stated that it intends to produce only from six custodians, only

 3   two of whom overlap with the custodians from whom Apple collected documents in the related

 4   cases, and that the remainder of the 13 custodians from the related class actions are “irrelevant” to

 5   this case. Epic remains hopeful that the discovery already conducted in the related cases could be

 6   leveraged to conserve the Parties’ resources and aid both Parties in achieving an expedited case

 7   schedule, and will further assess that possibility if and when Apple provides it with information

 8   about that prior discovery.

 9          For its part, Epic is prepared to meet the discovery schedule that Epic proposes. Epic has

10   provided a list of 15 proposed Epic custodians to Apple. Epic already has collected documents for

11   certain of these custodians and is in the process of collecting documents for the others.

12          With respect to the case schedule, Epic proposed to Apple a schedule with a trial start date

13   (subject to the Court’s availability) of March 29, 2021—6 months from the upcoming

14   September 28, 2020, hearing. Apple counter-proposed a schedule with a trial start date of

15   August 2, 2021—10 months from the September 28, 2020 hearing. During the meet and confer

16   between the parties, both Parties agreed these timelines would lead to a bench trial on Epic’s

17   claims, with any trial on Apple’s counterclaims, if necessary, to take place separately and later in

18   time. Below, it appears Apple may have now changed its position on this.

19          In an attempt to address Apple’s concerns, Epic proposed to Apple that the Parties discuss

20   a modified compromise schedule with a trial start date of May 24, 2021—8 months from the

21   September 28, 2020 hearing, which is approximately the mid-point between Epic’s preferred trial

22   date and Apple’s proposed trial date. Apple stated that it is unlikely that the Parties could agree on

23   a schedule. Nonetheless, for the Court’s benefit, both Epic’s proposed 6-month schedule and an

24   8-month compromise schedule are reflected in the chart above.

25

26

27          Apple’s Position:

28
                                                      -3-
                                              JOINT STATEMENT
                                          CASE NO. 4:20-CV-05640-YGR
       Case 4:20-cv-05640-YGR Document 91 Filed 09/24/20 Page 6 of 10



 1          By any reasonable measure, Apple has proposed an ambitious schedule to litigate the

 2   parties’ respective claims in this case, particularly in the midst of the current pandemic. Under
 3
     Apple’s proposed schedule, the case will be tried ten months after resolution of Epic’s motion for
 4
     preliminary injunction—less than a year after the filing of Epic’s complaint, and a full 18 months
 5
     faster than the 29.3 month median time to trial for civil cases in this district. 2 Epic’s proposal to
 6
     compress the schedule even more—with fact discovery closing in four months and trial in eight—
 7

 8   ignores practical realities of the discovery process. 3 Notably, Apple served a document subpoena

 9   on Epic in the Cameron matter more than five months ago—longer than the entire time period for
10   fact discovery in Epic’s proposed schedule—and Epic has yet to produce a single document.
11
     Epic’s proposal is unachievable even where the parties are using their best efforts and so will
12
     inevitably lead to motions for extension and discovery inefficiencies.
13
            Although Apple has produced a significant number of documents in the Pepper and
14

15   Cameron cases—and agreed to work with Epic to identify the overlap and efficiencies between

16   that production and the one in this case—the economies end there. Depositions of Apple

17   witnesses have yet to occur in the other cases, expert witnesses have yet to be designated, and
18
     third party discovery is only beginning to trickle in. And, of course, Epic has produced no
19
     documents at all. Apple has taken all of these factors into account and nevertheless proposes a
20
     very aggressive schedule that contemplates the completion of fact discovery in just five months,
21
     completion of expert discovery in the subsequent 2.5 months, and dispositive motions briefed
22

23   simultaneously with the exchange of motions in limine and trial exhibits only weeks later.

24

25      2
            U.S. District Court – Judicial Caseload Profile,
26          https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile0630.2020.pdf.
        3
27          As Epic notes, it proposed two separate schedules to Apple—an initial one showing a trial
            in six months and a revised proposal with a trial in eight months. Apple has understood
28          Epic’s second, revised proposal to be its operative proposal.

                                                       -4-
                                               JOINT STATEMENT
                                           CASE NO. 4:20-CV-05640-YGR
        Case 4:20-cv-05640-YGR Document 91 Filed 09/24/20 Page 7 of 10



 1   Meeting this compressed schedule will no doubt present challenges for both parties. But Apple

 2   believes that the schedule is achievable if Epic stays true to its representation to the Court that it
 3
     will use discovery from the class action cases “efficiently” and confine any new requests to “in-
 4
     app payment processing” and “limited targeted additional discovery and some depositions.” 4 Aug.
 5
     24, 2020 Hr’g Tr. at 5.
 6
            Apple’s proposed schedule also leaves adequate time for the resolution of Apple’s seven
 7

 8   counterclaims in parallel with Epic’s antitrust causes of action, so long as the parties can agree on

 9   the scope of discovery and the issues to be tried to the Court. 5 Given the factual overlap between
10   these two sets of claims, proceeding in parallel could be more efficient than a bifurcated
11
     proceeding in which only Epic’s antitrust claims are litigated first. But such efficiencies will not
12
     be an option with any schedule that proceeds to trial in less than 10 months, given practical limits
13
     on what can be achieved in the time allotted.
14

15          Meanwhile, Epic’s schedule—which proposes that the parties complete fact and expert

16   discovery and proceed to trial in only eight months—would certainly require bifurcation, and is

17   unworkable for a number of other reasons. For starters, Epic has indicated that it expects to
18
     produce documents from at least 15 custodians and presumably expects Apple to produce from an
19
     equivalent number, having already taken the position that the list of six key custodians Apple has
20

21

22
        4
23          Apple remains concerned that even its proposed document discovery deadline of
            January 8, 2021 may not be achievable despite best efforts if the scope of the requested
24          documents is not contained. To the extent the parties are unable to meet whatever
            document discovery deadline is ultimately agreed upon, all subsequent dates must be
25          revisited because all of the downstream deadlines and cut-offs depend on a timely
            document production.
26      5
            Contrary to Epic’s assertion, there was no agreement during the meet and confer on the
27          scope of the initial bench trial. In fact, the parties have not yet taken a position on whether
            Apple’s counterclaims should be tried before the Court or a jury, which is an issue that
28          must be resolved before determining the scope of the initial trial.

                                                        -5-
                                                JOINT STATEMENT
                                            CASE NO. 4:20-CV-05640-YGR
       Case 4:20-cv-05640-YGR Document 91 Filed 09/24/20 Page 8 of 10



 1   identified to Epic so far is insufficient. 6 In Cameron and Pepper, it took Apple roughly ten

 2   months to substantially complete productions from 15 custodians, for a total of more than 3.5
 3
     million documents. There is no realistic way in which a similar scale of production could be
 4
     completed in the span of four months, let alone four months that include the holiday season.
 5
     Further, Epic has said that it will require a non-trivial (though unspecified) number of
 6
     depositions—Epic’s belief that all of these depositions can be taken in January 2021 defies all
 7

 8   experience—and that discovery from third parties will be necessary as well. Third-party discovery

 9   is rarely quick even under the best of circumstances. For example, in Cameron, Google has been
10   working with Apple in responding to its document subpoena, but even there, it took Google
11
     roughly five months to produce its internal documents, and its production remains far from
12
     complete. And where the third party is being uncooperative, there is no shortage of delay. As
13
     noted above, it has now been more than five months and counting since Epic received Apple’s
14

15   document subpoena without producing a single document in response. Similarly, Samsung has

16   been stonewalling since receiving Apple’s subpoena, and the parties are currently awaiting a

17   ruling on Apple’s motion to compel, more than six months after that subpoena was served.
18          Yet Epic proposes that all fact discovery, including third-party discovery, can be
19
     completed in little over four months from today, with no articulation of how this can be achieved.
20
     Epic’s proposed schedule also includes overlapping deadlines for expert reports and dispositive
21
     motions, such that the briefing on the latter will be due and completed before the close of expert
22

23   discovery. The inevitable result of Epic’s proposal will be serial motions for extension and

24

25      6
            Contrary to Epic’s representations that “Apple has stated that it intends to produce only
26          from six custodians” and that “13 custodians from the related class actions are ‘irrelevant’
            to this case,” Apple told Epic during the parties’ conferences that it has identified six
27          witnesses to date who are most likely to have information relevant to Epic’s claims.
            Apple has never stated that it intends to produce documents only from six custodians or
28          that the other custodians in the class actions are irrelevant.

                                                      -6-
                                              JOINT STATEMENT
                                          CASE NO. 4:20-CV-05640-YGR
       Case 4:20-cv-05640-YGR Document 91 Filed 09/24/20 Page 9 of 10



 1   motions to amend or supplement when Epic’s deadlines are not met, create discovery

 2   inefficiencies, or are otherwise unworkable. Epic’s schedule will therefore waste judicial and
 3
     party resources without achieving its intended purpose.
 4
            As the Court recognized in the Order Granting in Part and Denying in Part Epic’s Motion
 5
     for Temporary Restraining Order, “[t]he battle between Epic Games and Apple has apparently
 6
     been brewing for some time”—“[i]t is not clear why now became so urgent.” Dkt. 48 at 6.
 7

 8   Nevertheless, Apple has proposed a schedule that is quite aggressive and will provide Epic with an

 9   amply expedited trial, and Apple respectfully requests that the Court enter its schedule.
10

11

12    Dated: September 24, 2020                     Respectfully submitted,
13
                                                    CRAVATH, SWAINE & MOORE LLP
14
                                                    By:     /s/ Katherine B. Forrest
15                                                           Katherine B. Forrest

16                                                  Attorneys for Plaintiff and Counter-Defendant
                                                    Epic Games, Inc.
17

18
      Dated: September 24, 2020
19

20                                                  GIBSON, DUNN & CRUTCHER LLP

21                                                  By:     /s/ Jay P. Srinivasan
                                                             Jay P. Srinivasan
22
                                                    Attorneys for Defendant and Counterclaim
23                                                  Plaintiff Apple Inc.

24

25

26

27

28
                                                      -7-
                                              JOINT STATEMENT
                                          CASE NO. 4:20-CV-05640-YGR
       Case 4:20-cv-05640-YGR Document 91 Filed 09/24/20 Page 10 of 10



 1                          DECLARATION REGARDING CONCURRENCE

 2          I, Katherine B. Forrest, am the ECF user whose identification and password are being used

 3   to file this JOINT STATEMENT. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest

 4   that all of the signatories listed above have concurred in this filing.

 5

 6                                                    CRAVATH, SWAINE & MOORE LLP
      Dated: September 24, 2020
 7
                                                      By:     /s/ Katherine B. Forrest
 8                                                            Katherine B. Forrest
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        -8-
                                                JOINT STATEMENT
                                            CASE NO. 4:20-CV-05640-YGR
